DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2021 has been entered.
Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 4, and 9-14 are currently pending and under exam herein.
	Claims 2, 3, and 5-8 have been cancelled.

Claim Rejections - 35 USC § 112(b)
The previous rejections under 35 USC 112(b) have been withdrawn in view of the claim amendments submitted herein.  Newly cited rejections below are necessitated by claim amendment.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4, and 9-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1 and 14, as amended, recite, “obtaining examination data of a person to be operated on, wherein the examination data of the person include a measured WTW (white-to-white) distance of the person”; determining whether the obtained examination data includes a measured ATA (angle-to-angle) distance of the person”; “when it is determined that the obtained examination data does not include the measured ATA distance of the person, estimating an estimated ATA distance of the person from the measured WTW distance of the person”; “calculating, based on at least one of the measured ATA distance of the person or the estimated ATA distance of the person, an ICL size of an ICL to be inserted into an eyeball of the person, wherein the calculating comprises inputting the at least one of the measured ATA distance of the person or the estimated ATA distance of the person to a lens determination model…”
	The claim is indefinite with respect to the recitation of the “distance of the person”.  In the context of the instant claims and Specification, it would appear as if the claims are directed to ascertaining data in the form of measured ATA or WTW or estimated ATA that is generated from the eye of a patient.  Thus, the recitation of those as pertain to distance of a person is distance measured from a person’s eye”.  Amendment is requested such that it is clear that the “obtained” measurements are from the eye of a person/patient.
	Claims 1 and 14 recite, “when it is determined that the obtained examination data does not include the measured ATA distance of the person…”  It is unclear as to the parameters required to make the determination that the data “does not include” the ATA distance.  Does one merely look at the obtained data to make the assessment or is some other methodology employed.  Clarification through clearer claim language is requested. 
Claims 1 and 14 recite, “estimating an estimated ATA distance of the person from the measured WTW distance of the person”.  There are no steps provided to actually estimate said parameter and it is unclear what portion or portions of an ATA would be implemented in an “estimation” of the ATA from a WTW.  AS the claim currently reads, no actual estimation is performed.  Clarification through clearer claim language is requested.
Claims 1 and 14 recite, “calculating…and ICL size of an ICL…wherein calculating comprises imputing…distance of the person…or estimated…distance of the person to a lens determination model”.  It is unclear as to the steps involved in “calculating” because the claimed feature merely includes a step of “imputing”.  It is unclear as to how “inputting” equates to “calculating” when no actual calculations are performed. Clarification is requested.
Claims 1 and 14 recite, “outputting the calculated ICL size…based on the calculated ICL size”.  Said claim feature appears circular in nature and it is unclear as to what is required to output a size based on the very same size.  Clarification is requested through clearer claim language.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, and 9-14 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to “a method, performed by one or more processors, for determining an implantable collamer lens (ICL) for ICL implant surgery…” (claims 1, 4, 9-12); “a non-transitory computer-readable recording medium” (claim 13) and “a device for determining an implantable collamer lens (ICL) for ICL implant surgery…” (claim 14).  
With respect to step (2A)(1) the claims are directed to abstract ideas. The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the groupings  (i) mental processes (in particular, steps of “determining” that are mere observations or evaluations of information) and (ii) mathematical concepts (in particular, mathematical relationships and/or formulas and/or calculations). 
The claim steps directed to abstract ideas are as follows: 
Claim 1: “determining whether the obtained examination data includes a measured ATA (angle-to-angle) distance of the person”; “estimating an estimated ATA distance of the person from the measured WTW distance of the person”; “calculating, based on at least one of the measured ATA distance of the person of the estimated ATA distance of the person, an ICL size of an ICL to be inserted into an eyeball of the person, wherein the calculating comprises inputting the at least one of the measured ATA distance of the person or the estimated ATA distance of the person to a lens determination model”.
	Dependent claims 4 and 9-11 recite additional steps that further limit the judicial exceptions in independent claim 1 and as such, are further directed to abstract ideas.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  Said recitations include, as example, “calculating further comprises calculating  a reliability of an accuracy of the ICL size derived according to the at least one of the measured ATA distance of the person or the estimated ATA distance of the person” (claim 4); “calculating, based on the obtained examination data, a lens power of the ICL…” (claim 9); “lens power is calculated by further inputting incision data…to the lens determination model” (claim 10); “incision data…are calculated” (claim 11).
	Claim 13 includes a non-transitory computer-readable recording medium for performing the method of claim 1 and corresponds to the same judicially recited exceptions as pertain to claim 1 above.  
	Independent claim 14 is directed to a device for determining an implantable collamer lens (ICL) and corresponds to the same judicially recited exceptions as pertain to claim 1 above.  
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the e.g., calculating).  Although, it is noted that no particular formulas are recited or disclosed.  
Because the instant claims recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined to further determine whether they integrate the recited abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite additional elements that are not an abstract idea as follows:
Claim 1: “obtaining examination data”; “machine learning”; processor; “outputting the calculated ICL size”
Claim 13: “computer-readable recording medium..”; 
Claim 14: “device…memory…processor…output”
Dependent claims 10 and 12 recites steps that further limit the recited additional elements in the claims, such as the type of data (claim 10 recites that the examination data includes refractive error etc…); (claim 12 recites incision data as corneal incision method, a corneal incision location, etc…)
With respect to the additional elements in the instant claims, those steps directed to data gathering, such as “obtaining…examination data” include functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps directed to additional non-abstract elements of “recording medium”; “processor”; “memory”; “output” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims include nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1, 4, and 9-14, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, 
In the instant application, the prior art to, for example, Nakamura et al. (cited below) recognizes that obtaining examination data and using said data for calculation purposes in lens implantation decisions is a data gathering element that is routine, well-understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1, 13, and 14, the computer-related elements of the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art to, for example, Nakamura et al. and Guell et al. (see citations below) teach that computing elements are routine, well-understood and conventional in the art.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  With respect to the “training” aspect recited in claim 1, there are no aspects claimed wherein any training actually takes place, much less any instructions on how to perform said training.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).

	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states that “independent claims 1 and 14 have been amended in this response to be materially different from the previously rejected claims”.  Applicant includes that “while implement using a computer, the present claims are similar to McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016) where the computer-implemented rules were not directed to ab abstract idea”.  Further Applicant avers that the claimed process, “even if producing an intangible result as in McRO, is patent eligible as it improves the technological process of sizing and implanting lenses”
	It is respectfully submitted that this is not persuasive.  The claims in McRO were drawn to obtaining rules and a timed data file, generating intermediate and final output morph weights, and applying those to animated characters to produce lip synchronization and facial expression control in animated characters and thus provided a result using the generated morph weights that was an improvement to the technology therein.  Thus the claims, as written, included the improvement that was realized by the production of lip synchronization and facial expression.  Applicant has not provided any evidence relating the “improvement” to technology as pertains to the instant claims.  The instant claims provide for an “output” of a calculation.  The claims are intended to be used in implant surgery  However, no actual steps of “implanting” are claimed nor in addition” that are shown to be those that represent any improvement to technology.   What problem in the technology is the instant set of claims seeking to solve, for example?  What elements allow the “technology” to perform functions that were not previously possible?  Improved calculations are not improvements to the “technology”.  They are, rather, part of the judicial exception.  

Claim Rejections - 35 USC § 102/103
The outstanding rejections under Nakamura et al. in American Journal of Ophthalmology (2018) Vol. 187:99-107 [35 USC 102] and over Nakamura et al. in American Journal of Ophthalmology (2018) Vol. 187:99-107) in further view of Guell et al. (Journal of Refractive Surgery (2010) Vol. 36:1976-1993) [35 USC 103] are withdrawn in view of the claim amendments submitted herein.  Specifically with respect to the prior art of record, the art does not teach or fairly suggest the steps whereby an estimation of ATA distance is made from a measured WTW distance when it is determined that the obtained examination of data does not include a measured ATA distance.  

Conclusion
	No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631